Case 4:17-cv-00186-RLY-DML Document 378 Filed 08/03/20 Page 1 of 33 PageID #: 8637




                          UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF INDIANA
                              NEW ALBANY DIVISION

  PEOPLE FOR THE ETHICAL TREATMENT )
  OF ANIMALS, INC.,                        )
                                           )
                       Plaintiff,          )
                                           )
                    v.                     )            No. 4:17-cv-00186-RLY-DML
                                           )
  WILDLIFE IN NEED AND WILDLIFE IN         )
  DEED, INC.,                              )
  TIMOTHY L. STARK,                        )
  MELISA D. STARK, and                     )
  JEFFREY L. LOWE,                         )
                                           )
                       Defendants.         )
                                           )
                                           )
  MELISA D. STARK,                         )
  TIMOTHY L. STARK, and                    )
  WILDLIFE IN NEED AND WILDLIFE IN         )
  DEED, INC.,                              )
                                           )
                       Counter Claimants, )
                                           )
                    v.                     )
                                           )
  PEOPLE FOR THE ETHICAL TREATMENT )
  OF ANIMALS, INC.,                        )
                                           )
                       Counter Defendants. )

      ENTRY ON CROSS-MOTIONS FOR PARTIAL SUMMARY JUDGMENT

        Faced with mounting evidence that economic growth and development were

  threatening various species of fish, wildlife, and plants, Congress passed the Endangered

  Species Act of 1973 (the "ESA" or "Act"), 16 U.S.C. § 1531 et seq., to protect

  endangered and threatened species. Section 9 of the Act makes it unlawful for any
                                              1
Case 4:17-cv-00186-RLY-DML Document 378 Filed 08/03/20 Page 2 of 33 PageID #: 8638




  person to "take" a protected species. "Take" includes any conduct that harasses, harms,

  or wounds the species.

           This case asks whether certain animal exhibitors have "taken" various species of

  lions, tigers, and hybrids (collectively "Big Cats") by declawing them and prematurely

  separating them from their mothers to use in hands-on, public interactions called "Tiger

  Baby Playtime". On this record, the court has little difficulty concluding such conduct

  constitutes a "taking" and thus violates the ESA.

  I.       Background

           People for the Ethical Treatment of Animals, Inc. ("PETA") filed this lawsuit

  against Timothy Stark, Melissa Lane1, and their nonprofit zoo in Charlestown, Indiana,

  Wildlife in Need and Wildlife in Deed, Inc. ("WIN") (all collectively the "WIN

  Defendants"). PETA alleges the WIN Defendants have harmed, harassed, and wounded

  Big Cats in their possession in violation of the ESA. PETA seeks a permanent injunction

  and an order authorizing the transfer of the Big Cats off WIN's property. The WIN

  Defendants contend summary judgment is inappropriate. Additionally, Stark individually

  seeks partial summary judgment in his favor. The facts are undisputed unless otherwise

  noted.




  1
   Lane and Stark were married at the time this litigation commenced. The two have since
  divorced, and Melissa has changed her name from Melissa Stark to Melissa Lane. (Filing No.
  349, the WIN Defendants' Response Brief at 1 n. 2).
                                                2
Case 4:17-cv-00186-RLY-DML Document 378 Filed 08/03/20 Page 3 of 33 PageID #: 8639




           A.     Wildlife in Need and Big Cats

           WIN is a zoo located in Charlestown, Indiana that houses exotic and endangered

  animals, including Big Cats. (Filing No. 1, Complaint ¶ 13; Filing No. 23, Answer ¶ 1).

  Stark and Lane formed WIN in 1999. (Filing No. 317-1, PETA's First Evidentiary

  Submission ("PETA's First Submission") at 30, Deposition of Melissa Lane ("Lane

  Dep.") at 61:19 – 20). Stark is the President of WIN. (PETA's First Submission at 3,

  Deposition of Tim Stark ("Stark Dep.") at 44:1 – 2). He oversees the day-to-day

  operations, manages the animal care, and oversees volunteers who assist with animals.

  (Complaint ¶ 14; Answer ¶ 1). Lane was the secretary and treasurer for WIN and helped

  Stark with day-to-day operations up until October of 2019.2 (Complaint ¶ 15; Answer ¶

  1).

           WIN exhibits Big Cats to the public through hands-on encounters called “Tiger

  Baby Playtime”. (Filing No. 46-1, Transcript of the TRO Hearing on October 19, 2017

  ("TRO Tr.") at 6:6 – 10; 52:6 – 7). During Tiger Baby Playtime, WIN invites members

  of the public to interact, play, and feed Big Cat Cubs in exchange for a twenty-five-dollar

  donation. (Filing No. 57-8, United States Department of Agriculture ("USDA")

  Inspection Report, September 8, 2014 at 1). Stark leads Tiger Baby Playtime with the

  help of WIN volunteers. (Id.). During these sessions, Stark will give a brief introduction

  and then carry Big Cat Cubs to the room where anywhere from thirty to fifty members of

  the public greet the Cubs. (Filing No. 57-7, USDA Inspection Report, September 14,



  2
      The WIN Defendants represent that Lane has not worked at WIN since 2019.
                                                 3
Case 4:17-cv-00186-RLY-DML Document 378 Filed 08/03/20 Page 4 of 33 PageID #: 8640




  2015 at 1). There are no barriers between the Big Cat Cubs and attendees: the Cubs roam

  freely, and attendees can pet, touch, and pick them up. (Id.). The Cubs’ ages range

  anywhere from six weeks to sixteen weeks. (PETA's First Submission at 9 – 10, Stark

  Dep. at 134:23 – 135:1).

        Stark routinely declaws Big Cat cubs in his possession. (TRO Tr. at 35:2 – 6;

  93:18 – 23; PETA First Submission at 17, Stark Dep. 156:15 – 20). He declaws them so

  that he can handle them easier—not out of medical necessity. (TRO Tr. 84:23 – 25;

  86:10 – 13). Though the number of actual declawed cubs in Stark's possession is

  disputed, he admitted to declawing at least "about a dozen cubs" in 2016 alone. (TRO Tr.

  85:1 – 2). Stark says he ultimately makes the decision to declaw Big Cat cubs:

        PETA: What is your criteria for deciding whether or not to declaw a big cat?

        Stark: I don't have to have criteria. I own the damn cat. If I want to have it
        declawed, I will have it declawed. That's my prerogative. I chose to do it. I
        declaw my house cats.

        PETA: Did you consult any veterinarians about whether you should declaw
        big cats?

        Stark: I don't need to declaw [sic] a veterinarian to whether – know whether
        I need to declaw a big cat. It's not the veterinarian's discretion, and I don't
        give a damn what any veterinarian's opinion is. I don't care.

        PETA: Is that a no?

        Stark: I mean, I've talked to them about it. I don't give a sh*t what their
        opinion is.

  (PETA's First Submission at 11, Stark Dep. 139:10 – 25).

        With respect to the actual procedure, Stark has used two veterinarians for

  declawing: Dr. Rick Pelphrey and Dr. Bill McDonald. (PETA's First Submission at 104

                                              4
Case 4:17-cv-00186-RLY-DML Document 378 Filed 08/03/20 Page 5 of 33 PageID #: 8641




  – 130, Deposition of Rick Pelphrey ("Pelphrey Dep.") at 136:21 – 24; Filing No. 108,

  Transcript of Preliminary Injunction Hearing ("PI Tr.") at 6:16 – 7:8). Dr. Pelphrey

  typically uses a surgical scalpel or a guillotine to declaw the Cub and then uses tissue

  glue to close the wound. (Pelphrey Dep. at 136:25 – 137:11). He gives declawed Cubs a

  long-acting corticosteroid after the procedure; he usually does not prescribe any pain

  medications. (Pelphrey Dep. at 139:3 – 25). Dr. McDonald typically uses a laser and

  does not perform any follow-up care unless there is a complication. (PI Tr. at 13:5 – 14).

         Stark also separates Big Cat Cubs from their mothers. (PETA's First Submission

  at 18, Stark Dep. 160:1 – 161:7). He has removed and separated a Cub from its mother

  as early as one day after birth. (Id.). Stark says he does this because the mothers have

  abandoned their cubs. (Id.). Stark believes it is in the best interest to pull Cubs from

  their mothers and raise them himself. (Id.).

         B.      Stark's License under the Animal Welfare Act and USDA Inspections

         Until recently, Stark has been licensed by the USDA to exhibit animals.3 (TRO

  Tr. at 32:5 – 10). The USDA first granted Stark a license in 1999 when he formed WIN.

  (Id.). However, the USDA revoked Stark's license on February 3, 2020. (Filing No. 359-




  3
    A person who exhibits Big Cats must be licensed under the Animal Welfare Act, 7 U.S.C. §
  2131 et seq. ("AWA"). See 7 U.S.C. § 2131; 9 C.F.R. § 2.1; Graham, 261 F.Supp.3d at 737 –
  38. The AWA is a complimentary statute to the ESA and sets forth standards for proper care and
  treatment of animals exhibited to the public. People for the Ethical Treatment of Animals, Inc. v.
  Miami Seaquarium, 879 F.3d 1142, 1149 (11th Cir. 2018); Graham v. San Antonio Zoological
  Society, 261 F.Supp.3d 711, 738 (W.D. Tex. 2017). The USDA administers and enforces the
  AWA. 7 U.S.C. §§ 2146, 2132(b); see also Graham, 261 F.Supp.3d at 737 – 38. Part of that
  responsibility includes determining whether to grant a license to an exhibitor or revoke an
  already issued one. Graham, 261 F.Supp.3d at 738.
                                                  5
Case 4:17-cv-00186-RLY-DML Document 378 Filed 08/03/20 Page 6 of 33 PageID #: 8642




  1, PETA's Evidence in Support of Emergency Petition at 57, USDA Termination Letter at

  1).

         The decision to revoke Stark's license was based, in part, on Stark's checkered

  history with USDA inspections. In 2013, the USDA cited Stark for not having an

  attending veterinarian to treat animals at WIN's facility. (Filing No. 57-3, USDA

  Inspection Report, June 28, 2013 at 1). During that inspection, Stark also admitted to

  euthanizing a leopard without discussing treatment with a veterinarian. (Id.). In

  September of 2014, the USDA cited Stark for improperly handling Cubs during the Tiger

  Baby Playtime:




  (USDA Inspection Report, September 8, 2014 at 2). The following year, USDA cited

  Stark for dragging cubs who were exhausted out into the Tiger Baby Playtime room and

  using a riding crop to swat the cubs to discipline them:




                                               6
Case 4:17-cv-00186-RLY-DML Document 378 Filed 08/03/20 Page 7 of 33 PageID #: 8643




  (USDA Inspection Report, Sept. 14, 2015 at 2).

         C.     The Present Lawsuit

         PETA is an animal rights organization dedicated to protecting animals.

  (Complaint ¶ 73). PETA brought this action on September 29, 2017 to carry out its

  mission and programs. (Id. ¶ 74).

                1.     The Court Preliminarily Enjoins the WIN Defendants

         The court conducted a hearing on PETA's motion for a temporary restraining order

  October 19, 2017. (Filing No. 25). At this hearing, the court heard testimony from Stark

  about his plans to declaw Big Cats in the future. The court temporarily restrained him

  from declawing any cats absent a medical necessity supported by a veterinarian's opinion.

  (Filing No. 25).

         The court then conducted a preliminary injunction hearing on January 24, 2018.

  PETA presented the testimony of WIN's veterinarian, two expert witnesses, and a variety

  of exhibits ranging from photographs to USDA inspection reports to support their claims

  that the WIN Defendants violated the ESA. (See PI Tr. at 1 – 120); see also People for

  the Ethical Treatment of Animals, Inc. v. Wildlife in Need and Wildlife in Deed, Inc., No.

  4:17-cv-00186-RLY-DML, 2018 WL 828461 (S.D. Ind. Feb. 12, 2018).
                                              7
Case 4:17-cv-00186-RLY-DML Document 378 Filed 08/03/20 Page 8 of 33 PageID #: 8644




         PETA started by examining Dr. McDonald, WIN's former veterinarian who had

  declawed at least five animals on WIN's property. (PI Tr. at 6:16 – 7:8). He confessed

  he was uniformed about declawing and said he never planned on declawing again. (Id. at

  7:24 – 8:23). He testified no one at WIN had told him that the USDA directed Stark to

  stop declawing Big Cats. (Id. at 7:16 – 20).

         PETA's then presented its first expert, Dr. Jenifer Conrad, D.V.M. Wildlife in

  Need, 2018 WL 828461, at *3 – 4. Dr. Conrad is a veterinarian practicing in Los

  Angeles, California. (PETA's First Submission at 43 – 103, Expert Report of Jennifer

  Conrad at 44). She holds a Doctorate of Veterinarian Medicine from the University of

  California, Davis, and currently provides care for approximately 30 lions and tigers.

  (Id.). She explained declawing is a surgical procedure called "onychectomy" during

  which the animal's distal interphalangeal joints are amputated. Wildlife in Need, 2018

  WL 828461, at *3 – 4. Declawing is an irreversible procedure that permanently removes

  the distal phalanx and severs nerves, ligaments, tendons, and blood vessels. Id. Dr.

  Conrad testified that declawed Big Cats can suffer a lifetime of pain. Id. She explained

  declawing likely will result in permanent lameness, arthritis, abnormal standing

  conformation, and other long-term complications. Id. In her opinion, declawing violates

  acceptable veterinary medical standards, generally accepted husbandry practices, and

  medical guidance from the USDA. Id. She also explained in her opinion that four of the

  WIN Defendants' Big Cats died from complications resulting from the declawing

  procedure. Id.



                                                 8
Case 4:17-cv-00186-RLY-DML Document 378 Filed 08/03/20 Page 9 of 33 PageID #: 8645




         PETA next offered the testimony of Jay Pratte, M.S. Id. at 4. Pratte is the

  behavioral, husbandry, and welfare manager at Omaha's Henry Doorly Zoo and

  Aquarium in Omaha, Nebraska. (PETA's First Submission at 131 – 266, Expert Report

  of Jay Pratte ("Pratte Rep.") at 117). He has over 28 years of experience training

  domestic and exotic cats, including every member of the Big Cat family. (Pratte Rep. at

  2 – 3). Pratte testified that declawing causes behavioral harm to Big Cats. Wildlife in

  Need, 2018 WL 828461 at *4. He explained Big Cats are born with a set of behaviors,

  predispositions, and expectations; declawing disrupts those norms by creating different

  stress responses to the procedures. Id. Those responses can change a Big Cat's

  physiology, brain, and hormone system which in turn affects the Big Cat's ability to walk,

  run, jump, climb, and scratch. Id. Pratte also testified prematurely separating Cubs from

  their mothers and using them in Tiger Baby Playtime cause behavioral harm to Big Cats.

  Id. He explained Big Cat Cubs usually stay with their mothers for at least two years

  following birth. Id. By depriving Cubs of this time with their mothers, the WIN

  Defendants, according to Pratte, have stunted the Cubs' growth and ability to nurse, learn,

  and develop healthy behaviors. Id. This is exacerbated when the Cubs are forced into

  Tiger Baby Playtime. Id. Pratte explained Big Cat Cubs experienced abnormal stressors

  of extreme frequency, intensity, and duration during these encounters. Id. This exposure,

  says Pratte, creates a long-lasting harm to the Cubs' behavior. Id.

         Based on the evidence submitted, the court preliminarily enjoined the WIN

  Defendants on February 12, 2018 from declawing their Big Cats, prematurely separating



                                               9
Case 4:17-cv-00186-RLY-DML Document 378 Filed 08/03/20 Page 10 of 33 PageID #: 8646




   Big Cat Cubs from their mothers, and using Cubs in Tiger Baby Playtime. (Filing No.

   89); see also Wildlife in Need, 2018 WL 828461, at *8.

                 2.     The WIN Defendants' Conduct During the Course of this
                        Litigation

          The reader may wonder why the court did not discuss any of the WIN Defendants'

   evidence opposing an injunction. That is because there was none. They ignored their

   discovery obligations prior to the hearing: Stark and Lane did not respond to PETA's

   interrogatories, they refused to schedule their depositions, and they improperly objected

   to PETA's motions for inspections. (Filing No. 51, Order on PETA's Renewed Motion to

   Compel at 1). As a result, the court limited the WIN Defendants only to offering

   evidence that had been disclosed prior to the hearing—which ended up being nothing.

   (See generally Filing No. 73, Order on PETA's Motion for Sanctions) (discussing the

   WIN Defendants unwillingness to participate in discovery).

          Regrettably, this type of conduct has plagued the WIN Defendants throughout this

   litigation. Since this case arrived in federal court, they have refused reasonable requests

   for discovery and ignored the rules and procedures for litigation. This has forced the

   court—multiple times—to step in and order the WIN Defendants to participate. (Filing

   No. 39, Scheduling Order at 1 – 3) ("The Court is very troubled that the defendants have

   wholly failed to respond timely to the interrogatories and document requests and have not

   meaningfully engaged in the discovery process . . . ."); (Filing No. 51, Order on PETA's

   Motion to Compel at 3) ("The defendants' recalcitrant discovery behavior will not be

   tolerated."); (Filing No. 73, Order on PETA's Motion for Sanctions at 8) (prohibiting the


                                                10
Case 4:17-cv-00186-RLY-DML Document 378 Filed 08/03/20 Page 11 of 33 PageID #: 8647




   WIN Defendants from offering evidence at the preliminary injunction hearing); Filing

   No. 113, Entry and Order from Show Cause Hearing at 2) (ordering the WIN Defendants

   to supplement discovery); (Filing No. 178, Order on Motion to Compel and Requiring

   Each Defendant to Show Cause Why an Entry of Default Should not be Entered at 2)

   ("The Court agrees with PETA that the defendants continue to defy the court's orders and

   shirk their discovery obligations.").

          Worse, the WIN Defendants have not just refused to participate in discovery, but

   they have refused to follow court orders. The Court preliminarily enjoined the WIN

   Defendants from separating Cubs from their mothers absent a medical necessity and

   supporting statement from a veterinarian. On May 31, 2018, Stark filed a "memo" stating

   that he removed a Cub from its mother because the Cub was found out of the den box and

   not being tendered to by its mother. (Filing No. 120, Stark Letter to the Court). He also

   stated he did this after consulting with his veterinarian. (Id.). This was a lie. Later text

   messages between Stark and the veterinarian, Dr. Pelphrey, showed Stark did not consult

   Dr. Pelphrey beforehand:

          Yo Doc, I had a baby tiger born on [M]arch 19th and there was only one in
          the litter. Everything seemed to be going good but then Friday afternoon I
          went out there and the momma seemed spooked or something and the baby
          was laying outside of the nest box so I tried putting it back in the box and
          locking the momma on that side of the enclosure but she didn't want anything
          to do with the baby. I kept an eye on the situation the rest of the day and that
          night and the next day it never got any better, so I went Sunday morning and
          pulled the baby. According to the court bullsh*t I'm not supposed to pull
          babies unless it's an emergency. The court paperwork says I'll need some
          stupid bullsh*t written up by you saying what I did was necessary.




                                                11
Case 4:17-cv-00186-RLY-DML Document 378 Filed 08/03/20 Page 12 of 33 PageID #: 8648




   (Filing No. 126, PETA's Brief in Support of Motion for Sanctions at 4); (see also Filing

   No. 193, Order Granting PETA's Motion for Sanctions at 5 – 8) (describing the incident).

          The court also ordered the WIN Defendants to preserve all evidence in this case,

   including all Big Cats on their property. On September 18, 2017, the court issued an

   agreed-upon preservation order which required the WIN Defendants to "preserve all

   tangible and documentary evidence relating to (and including) the tigers, lions, and

   hybrids thereof in [Defendants'] possession, custody, and control." (Filing No. 239,

   Order Granting PETA's Motion to Clarify at 3); see also People for the Ethical Treatment

   of Animals, Inc. v. Wildlife in Need and Wildlife in Deed, Inc. et al., No. 4:17-mc-00003-

   RLY-DML (S.D. Ind. 2017) (Filing No. 27). Early in 2019, however, Stark transferred

   ownership of several Big Cats to Jeff Lowe4, a zoo owner in Oklahoma with whom Stark

   intended to form a partnership. (Filing No. 239, Order Granting PETA's Motion to

   Clarify at 4 – 5). The court then issued an order clarifying the preservation order and

   directing both Stark and Lowe to keep the Big Cats in Indiana. After the court issued that

   order, Stark filed a "notice" with the court saying that four Big Cats had been born at

   WIN and then transferred to Oklahoma. (Filing No. 260).

          This recent transfer resulted in another round of sanctions motions from PETA.

   PETA has requested the court issue terminating sanctions and enter a default judgment

   against the WIN Defendants. The court does not enter terminating sanctions because this

   matter can be decided on the merits; however, it is not lost on the court that the WIN


   4
    This transfer brought Lowe into the case as an additional defendant. PETA's present motion for
   summary judgment does not address Jeff Lowe.
                                                 12
Case 4:17-cv-00186-RLY-DML Document 378 Filed 08/03/20 Page 13 of 33 PageID #: 8649




   Defendants' conduct has fallen woefully short of what is expected out of federal court

   litigants.5

   II.     Discussion

           Summary judgment is appropriate when there is no genuine dispute as to any of

   the material facts, and the moving party is entitled to judgment as a matter of law.

   Dollard v. Whisenand, 946 F.3d 342, 353 (7th Cir. 2019). When tasked with resolving

   cross motions for summary judgment, the court construes the facts and draws all

   reasonable inferences against whom the motion is made. Markel Ins. Co. v. Rau, 954

   F.3d 1012, 1016 (7th Cir. 2020). Only a genuine dispute precludes summary judgment;

   irrelevant ones do not. Carroll v. Lynch, 689 F.3d 561, 564 (7th Cir. 2012) (citing

   Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986)). "A genuine dispute of

   material fact exists if the evidence is such that a reasonable [factfinder] could return a

   verdict for the nonmoving party." Dunn v. Menard, Inc., 880 F.3d 899, 905 (7th Cir.

   2018) (internal quotations and citation omitted).

           A.     The Endangered Species Act

           The ESA is a product of a decade-long push for animal rights legislation. See

   generally Tennessee Valley Authority v. Hill, 437 U.S. 174 – 175 (1978) (discussing the

   history of the ESA); see also Frederico M. Cheever, An Introduction to the Prohibition


   5
     The WIN Defendants have offered many excuses for their conduct. They have claimed their
   original attorney is to blame for the discovery violations. They have asserted PETA's extreme
   litigation tactics are unconscionable. And they have maintained they have fully complied with
   the court's orders to the best of their abilities. But none of their excuses justifies their conduct,
   which has unnecessarily prolonged this litigation and invited additional expenses in the form of
   sanctions.
                                                     13
Case 4:17-cv-00186-RLY-DML Document 378 Filed 08/03/20 Page 14 of 33 PageID #: 8650




   Against Takings in Section 9 of the Endangered Species Act of 1973: Learning to Live

   with a Powerful Species Preservation Law, 62 U. Colo. L. Rev. 109, 122 – 25 (1991)

   (same). During the first half of the 1960s, the public grew increasingly concerned over

   the loss of different species of fish and wildlife. Congress responded with the

   Endangered Species Act of 1966, the first piece of federal legislation designed to protect

   and conserve endangered species and their habitats. Hill, 437 U.S. at 174 – 75; Cheever,

   62 U. Colo. L. Rev. at 123. The 1966 Act granted the Secretary of the Interior authority

   to designate species threatened with extinction and purchase land for their conservation.

   Hill, 437 U.S. at 174 – 75. The 1966 Act, however, came with limitations: it only

   prohibited taking animals on national wildlife refuge land, and even then, it authorized

   the Secretary of the Interior to allow hunting and fishing of threatened species. Id. at 175

   – 76. Congress tried again in 1969, enacting the Endangered Species Conservation Act.

   Id. The 1969 Act increased federal involvement and prohibited certain transfers of

   wildlife. Id. Yet that Act still lacked meaningful application. It only applied to species

   "threatened with worldwide extinction based on the best scientific and commercial data

   available." Cheever, 62 U. Colo. L. Rev. at 124 (internal quotations omitted).

          Three times proved to be the charm: Congress passed the present version ESA in

   1973. Congress found a more robust act necessary because "many of the species

   threatened with extinction [were] of 'esthetic, ecological, educational, historical,

   recreational, and scientific value to the Nation and its people[]'" and that "'various species

   of fish, wildlife, and plants in the United States [had] been rendered extinct as a

   consequence of economic growth and development untampered by adequate concern and

                                                14
Case 4:17-cv-00186-RLY-DML Document 378 Filed 08/03/20 Page 15 of 33 PageID #: 8651




   conservation.'" Gibbs v. Babbitt, 214 F.3d 483, 487 (4th Cir. 2000) (quoting 16 U.S.C. §

   1531(a)(3) and § 1531(a)(1)). The ESA "represented the most comprehensive legislation

   for the preservation of endangered species ever enacted by any nation." Hill, 437 U.S. at

   180. And its breadth makes clear that Congress sought to broadly prohibit any taking of

   endangered species. Id. at 184 ("The plain intent of Congress in enacting this statute was

   to halt and reverse the trend toward species extinction, whatever the cost.").

          Multiple agencies administer the ESA. Section 4 of the Act directs the Secretary

   of the Interior to list threatened and endangered species of plant and wildlife and the

   Secretary of Commerce to list threatened and endangered species of marine life.

   National Ass'n of Home Builders v. Defenders of Wildlife, 551 U.S. 644, 651 (2007)

   (citing 16 U.S.C. § 1533); Center for Biological Diversity v. United States Fish and

   Wildlife Serv., --- F.Supp.3d ---, 2020 WL 620834, at *4 n. 9 (D. Ariz. Feb. 10, 2020).

   The United States Fish and Wildlife Service ("FWS") then administers the ESA with

   respect to species of plants and wildlife, and the National Marine Fisheries Service

   administers the Act with respect to species of marine life. National Ass'n of Home

   Builders, 551 U.S. at 651; see also 50 C.F.R. § 402.01(b). The Secretary of the Interior

   has listed Big Cats as a threatened or endangered species (depending on the specific

   subspecies). See 50 C.F.R. § 17.11(h).

          Liability under the Act stems from Section 9. That section prohibits any person

   from "taking" any endangered species with the United States or the territorial sea of the

   United States. 16 U.S.C. § 1538(a)(1)(B); Hill, 437 U.S. at 184; Babbitt v. Sweet Home

   Chapter of Communities for a Great Oregon, 515 U.S. 687, 690 – 91 (1995). The Act

                                                15
Case 4:17-cv-00186-RLY-DML Document 378 Filed 08/03/20 Page 16 of 33 PageID #: 8652




   defines "take" to mean "harass, harm, pursue, hunt, shoot, wound, kill, trap, capture, or

   collect, or to attempt to engage in any such conduct." 16 U.S.C. § 1532; Strahan v. Coxe,

   127 F.3d 155, 162 (1st Cir. 1997) (noting "take" is defined broadly to encompass every

   conceivable way in which a person can "take" an endangered species) (citing S.Rep. No.

   93–307, at 7 (1973)).

          FWS promulgated regulations further defining several of those terms. "Harass"

   means "an intentional or negligent act or omission which creates the likelihood of injury

   to wildlife by annoying it to such an extent as to significantly disrupt normal behavioral

   patterns [including] breeding, feeding, or sheltering." 50 C.F.R. § 17.3. That definition,

   when applied to captive wildlife, does not include generally accepted "[a]nimal

   husbandry practices that meet or exceed the minimum standards for facilities and care

   under the Animal Welfare Act." Id. "Harm" means any act "which actually kills or

   injures wildlife." Id. "Wound" means to inflict a physical injury. Graham, 261

   F.Supp.3d at 741 n. 15 (citation omitted). "Wound" can also include the piercing or

   laceration of the animal's skin. Wildlife in Need, 2018 WL 828461, at *6.

          Section 11 of the ESA allows any person to enjoin any other person who violates

   the Act. 16 U.S.C. § 1540(g)(1)(A). "Congress included this provision to encourage

   private citizens to force compliance with the Act for the benefit of the public interest."

   Animal Welfare Institute v. Beech Ridge Energy, LLC, 675 F.Supp.2d 540, 545 (D. Md.

   2009) (citing Bennett v. Spear, 520 U.S. 154, 165 (1997)).




                                                16
Case 4:17-cv-00186-RLY-DML Document 378 Filed 08/03/20 Page 17 of 33 PageID #: 8653




          B.     PETA's Motion for Partial Summary Judgment

          PETA moves for partial summary judgment on two grounds: (1) the WIN

   Defendants have harmed, harassed, and wounded Big Cats by declawing them, and (2)

   they have harmed, harassed, and wounded Big Cat Cubs by prematurely separating them

   from their mothers and using them in Tiger Baby Playtime. The WIN Defendants insist

   that neither act violates the ESA. The court considers each in turn.

                 1.     The WIN Defendants Have Harmed, Harassed, and Wounded
                        Big Cats by Declawing Them without any Medical Necessity.

          The court concluded declawing constitutes a "taking" under the ESA at the

   preliminary injunction stage, and there is no good reason to disturb that conclusion. Dr.

   Conrad explained declawing is the surgical procedure of amputating the last bone (or

   knuckle) of a Big Cat's phalange (or digit)—a conclusion with which even the WIN

   Defendants' veterinarian agrees. (Conrad Rep. ¶ 8; see also Pelphrey Dep. at 186:13 –

   187:17). During the procedure, the Big Cat's bone, tendons, nerves, ligaments, and blood

   vessels are severed. (Conrad Rep. ¶ 8). This can cause pain and impair a Big Cat's

   ability to engage in normal behaviors such as walking, climbing, or scratching. (Id. ¶¶ 7,

   23). PETA's behavioral expert, Pratte, explained declawing creates stress responses that

   affect a Big Cat's physiology, brain, and hormone systems which can in turn affect the

   Big Cat's ability to engage in normal behaviors. (Pratte Rep. at 2 – 3). The USDA has

   explained declawing causes ongoing pain to Big Cats:




                                               17
Case 4:17-cv-00186-RLY-DML Document 378 Filed 08/03/20 Page 18 of 33 PageID #: 8654




   (Filing No. 76-3, USDA Inspection Report, March 18, 2017 at 27). The American

   Veterinarian Medicine Association condemns declawing. (Stark Dep. 151:15 – 22).

         On top of that, the WIN Defendants also declaw without a medical necessity or

   any post-operative treatment. Stark admitted he declaws Big Cats so that he can handle

   them easier—not for any medical reason. (TRO Tr. 84:23 – 25; 86:10 – 13). He also

   admitted that he would continue to declaw them even after USDA told him to stop in

   2017. (USDA Inspection Report, March 18, 2017 at 27; TRO Tr. 33:15 – 17; 82:10 – 11;

   see also Stark Dep. 156:15 – 20 (Q: If not for the preliminary injunction, would you

   continue to declaw big cats? A: Damn right I would. There's no law or regulation against

   it. This is nothing more than a judge's, you know, decision based on the threat of

   PETA.")). With respect to post-operative treatment, neither Dr. Pelphrey nor Dr.

   McDonald prescribed any pain medication for the Big Cats after the procedure, (Pelphrey

   Dep. at 139:3 – 25; PI Tr. at 13:5 – 14)—a gross failure to meet the accepted standards of

   medical care. (Conrad ¶ 23). In fact, Dr. Pelphrey agreed Big Cats experience pain after

   the procedure; he just said they do not require medication. (Pelphrey Dep. 195:13 – 23).

         What's more, the declawing in this case actually caused significant harm. Dr.

   Pelphrey explained he started the procedure by stopping the blood flow to the paw by

   creating a tourniquet. (Pelphrey Dep. 187:3 – 11). From there, he uses a scalpel or a


                                               18
Case 4:17-cv-00186-RLY-DML Document 378 Filed 08/03/20 Page 19 of 33 PageID #: 8655




   guillotine to dissect down the particular joint and cut off the end of the digit—kind of like

   "a sliding set of nail [clippers] that removes that area." (Id.). He then closes the wound

   with some sort of closure, usually suture material or suture glue. (Id. at 187:12 – 14).

   Although Dr. Pelphrey administers general anesthesia, he does not administer local

   anesthesia, and he conducts the procedures at WIN's facility, not a dedicated surgical site.

   (Pelphrey Dep. 141:24 – 142:25; see also USDA Inspection Report, March 18, 2017 at

   27).

          Two of the cubs declawed by Dr. Pelphrey died from ringworm infections

   following the procedure. (Conrad Rep. ¶ 5). Dr. Pelphrey admitted that he "botched" the

   aftercare relating to the declawing procedure by treating both Cubs with Animalintex, a

   wound dressing used on horses which happens to be toxic for cats. (Pelphrey Dep. 160:2

   – 162:18). Several days after the procedure, the two Cubs' paws started swelling:




                                                19
Case 4:17-cv-00186-RLY-DML Document 378 Filed 08/03/20 Page 20 of 33 PageID #: 8656




   (PETA's First Submission at 425, 427). Two weeks after the procedure, Stark hid the

   Cubs from USDA inspectors, and when inspectors found the them, Stark explained that




                                             20
Case 4:17-cv-00186-RLY-DML Document 378 Filed 08/03/20 Page 21 of 33 PageID #: 8657




   Pelphrey had "botched" the job. (USDA Inspection Report, March 28, 2017 at 27 – 28).

   Inspectors also observed the two Cubs in pain:




   (Id.). The two Cubs eventually died, likely as a result of the declawing procedure.

   (Conrad Rep. ¶¶ 41 – 43, 53).

         Pictures and videos taken by PETA during inspections show the declawing

   procedures have harmed other Cubs too:




                                               21
Case 4:17-cv-00186-RLY-DML Document 378 Filed 08/03/20 Page 22 of 33 PageID #: 8658




   (Filing No. 317-2, PETA's Second Submission at 7; see also Conrad Rep. ¶¶ 50,

   57 – 62 (citing PETA's video inspection and discussing complications from other

   Big Cats' that have been declawed)).

          Given all of this, the court is satisfied the WIN Defendants' declawing constitutes

   a "taking" under the ESA: it "harasses" Big Cats by creating a likelihood of significantly

   disrupting normal behavioral patterns; it "harms" Big Cats by actually injuring them; and

   it "wounds" Big Cats by inflicting a physical injury. 50 C.F.R. § 17.3; Graham, 261

   F.Supp.3d at 741 n. 15.

          The WIN Defendants resist this conclusion. They admit to declawing Big Cats but

   contend declawing does not harm, harass, or otherwise wound them. But whether

   declawing creates a likelihood of significantly disrupting normal behavioral patterns

   (harasses), actually injures (harms), or inflicts a physical injury on (wounds) Big Cats

   requires expert testimony. See Graham, 261 F.Supp.3d at 751 – 752; see People for the

   Ethical Treatment of Animals, Inc., v. Miami Seaquarium, 189 F.Supp.3d 1327, 1355

   (S.D. Fla. 2016), aff'd, 879 F.3d 1142 (11th Cir. 2018), adhered to on denial of reh'g, 905

   F.3d 1307 (11th Cir. 2018); see Rowley v. City of New Bedford, Mass., 413 F.Supp.3d 53,

   67 (D. Mass. 2019); Kuehl v. Sellner, 161 F.Supp.3d 678, 701 – 09 (N.D. Iowa 2016),

   aff'd, 887 F.3d 845 (8th Cir. 2018). And the WIN Defendants have no expert testimony

   to create a genuine factual dispute on this issue. Consider their evidence. 6


   6
     The WIN Defendants never disclosed any expert by the deadline. (Filing No. 304). On top of
   that, much of their evidence in support of their response was never disclosed in discovery. The
   court ordinarily would strike such evidence. But since the evidence is immaterial, the court
   resolves it on the merits.
                                                  22
Case 4:17-cv-00186-RLY-DML Document 378 Filed 08/03/20 Page 23 of 33 PageID #: 8659




          Stark's Affidavit and Testimony. The court does not consider Stark's affidavit

   because it is nothing more than a sham affidavit. James v. Hale, 959 F.3d 307, 316 (7th

   Cir. 2020). Stark testified during the TRO hearing, he sat for a deposition, and there is no

   allegation that this prior testimony was confusing or mistaken. Id. at 317. The court

   therefore disregards his affidavit attached to the WIN Defendants' response brief.

   Regarding his other opinions (those offered through his testimony), they do not create a

   genuine factual dispute because Stark is not an expert. See Robinson v. Davol Inc., 913

   F.3d 690, 695 (7th Cir. 2019). Stark lacks any formal education on Big Cat husbandry,

   his opinions are not based on any reliable methodology—just simply his opinions—and

   he does not explain the methodology for his opinions. (See Stark Dep. 139:1 – 140:22;

   150:7 – 154:9). Although Stark has operated WIN for twenty years and says he

   genuinely cares about his Big Cats, that is not enough to admit his testimony as expert

   testimony. See generally Robinson, 913 F.3d at 695 – 696 (discussing standards for

   expert testimony); see also Mid-State Fertilizer Co. v. Exchange Nat'l Bank of Chicago,

   877 F.2d 1333, 1340 (7th Cir. 1989) ("Judges should not be buffaloed by unreasoned

   expert opinions."). Since Stark is not an expert, his affidavit (even if considered) and

   testimony do not create a genuine dispute for trial. See Pettit v. Retrieval Masters

   Creditor Bureau, Inc., 211 F.3d 1057, 1062 (7th Cir. 2000); see also Winters-El v. Hawk,

   85 F.3d 632, at *1 (7th Cir. 1996) (unpublished).

          Affidavits of WIN Volunteers. The WIN Defendants have offered nearly a dozen

   affidavits from WIN volunteers who all say declawing does not harm Big Cats and they

   have never witnessed complications from the procedure. (See Filing No. 349-1, WIN

                                                23
Case 4:17-cv-00186-RLY-DML Document 378 Filed 08/03/20 Page 24 of 33 PageID #: 8660




   Defendants' Index, Exhibits No. 6 – 11; 19 – 25; 39 – 40, 42; Filing Nos. 352 – 354). But

   these affidavits do not create a genuine dispute because—like Stark—none of the

   volunteers is qualified to give expert testimony. They all lack formal education with

   respect to animal husbandry, and the only training they received was from Stark himself.

   Their testimony does not create a genuine factual dispute. Pettit, 211 F.3d at 1062.

          Dr. Pelphrey's Testimony. Assuming Dr. Pelphrey is qualified to opine on Big

   Cats (which is not at all clear), the WIN Defendants have not pointed to any testimony

   where Dr. Pelphrey opines declawing does not harass, harm, or wound a Big Cat. To the

   extent a jury could infer that belief from the fact that Dr. Pelphrey performed the

   procedure, that inference is not supported by a sufficient foundation as there is no

   testimony explaining why he believes declawing does not harm Big Cats. Quite the

   contrary. He admitted declawing involves severing the distal phalanx (digit) and causes

   Big Cats pain. (Pelphrey Dep. at 186:13 – 187:17; 195:13 – 23). His testimony therefore

   does not create any question of fact.

          American Veterinarian Medical Association Article on Declawing Domestic Cats.

   The WIN Defendants have cited an AVMA article that reviews the literature on the

   welfare implications of declawing domestic cats. (See Filing No. 352, the WIN

   Defendants' Submission at 18 – 29). That article supposedly creates a question of fact

   because Dr. Conrad admitted there is little difference between declawing house cats and

   Big Cats. (PI Tr. 42:8 – 12). But there are several reasons why this does not create a

   factual issue. Number one: it is hearsay because the WIN Defendants do not have anyone

   to demonstrate its reliability. See Fed. R. Evid. 803(18); Eisenstadt v. Centel Corp., 113

                                               24
Case 4:17-cv-00186-RLY-DML Document 378 Filed 08/03/20 Page 25 of 33 PageID #: 8661




   F.3d 738, 742 (7th Cir. 1997); see also Baker v. Barnhart, 457 F.3d 882, 891 – 92 (8th

   Cir. 2006); In re C.R. Bard, Pelvic Repair System Product Liability Litigation, 810 F.3d

   913, 924 – 25 (4th Cir. 2016). Number two: the article point-blank says it is merely a

   summary of the literature and should not be construed as official AVMA policy.7 (The

   WIN Defendants' Submission at 18 – 29). And number three: the ESA does not regulate

   domestic species; it regulates endangered and threatened species. That Congress chose to

   regulate one and not the other is merely a function of Congress's ability to remedy

   problems as it sees fit. Peick v. Pension Ben. Guar. Corp. 539 F.Supp.1025, 1058 (N.D.

   Ill. 1982) ("Congress was not obligated to choose between attacking every aspect of the

   problem or not attacking the problem at all . . . Congress had a third-option to remedy

   only those evils which it reasonably believed to require immediate attention.") (internal

   quotations and citations omitted). And it was rational to proscribe conduct as it relates to

   endangered and threatened species given their status. United States v. Vaello-Madero,

   956 F.3d 12, 18 (1st Cir. 2020) (absent a protected class, legislative classifications are

   sustained if they are rationally related to a government interest). The use of the AVMA

   article does not help the WIN Defendants.

          Even if the WIN Defendants' evidence somehow created a genuine factual dispute

   as to whether declawing—generally—violates the ESA, there is no dispute that the WIN

   Defendants' declawing violates the ESA. Their veterinarian did not declaw at surgical



   7
     In fact, PETA says the AVMA now discourages declawing as an elective procedure. (Filing
   No. 370, PETA Reply Brief at 19) (citing https://www.avma.org/javma-news/2020-03-01/avma-
   revises-declawing-policy).
                                                25
Case 4:17-cv-00186-RLY-DML Document 378 Filed 08/03/20 Page 26 of 33 PageID #: 8662




   site; he severed the Cubs' claws using a scalpel or guillotine; he admits the procedure

   causes pain but did not prescribe any pain medication or post-operative care; two cubs

   died as a result of the veterinarian's "treatment"; and others suffered from swollen paws

   and long-term adverse effects. (March 28, 2017 USDA Inspection Report at 26 – 29;

   Conrad Rep. ¶ 56 – 62; Pratte Rep. ¶ 40 – 50). No reasonable factfinder could find

   otherwise.

          The WIN Defendants also object on purely legal grounds. They say the ESA does

   not regulate their conduct because animal exhibitors are regulated by the AWA. But the

   court has already considered and rejected this argument. (Filing No. 88, Entry on

   Defendants' Motion to Dismiss).

          The rest of the WIN Defendants' objections are either irrelevant or legally flawed.

   Since they have not offered any evidence to create a question of fact, the court finds the

   WIN Defendants' declawing violates the ESA.

                 2.     The WIN Defendants Have Harmed and Harassed Big Cats by
                        Prematurely Separating Them from their Mothers and Using
                        Them in Tiger Baby Playtime.

          Though the preliminary injunction only dealt with Tiger Baby Playtime and the

   ESA's anti-harassment provision, the evidence is clear that the WIN Defendants have

   both harmed and harassed Big Cat Cubs by prematurely separating them from their

   mothers and using them in Tiger Baby Playtime.

          Premature Separation. Big Cat Cubs typically remain with their mother after

   birth to nurse and receive nutrients, colostrum, and antibodies. (Pratte Rep. ¶ 52). Some

   begin to wean around six months while other Cubs continue to nurse for up to two years.

                                               26
Case 4:17-cv-00186-RLY-DML Document 378 Filed 08/03/20 Page 27 of 33 PageID #: 8663




   (Id. ¶ 53; Conrad Rep. ¶ 72). Separating Cubs from their mothers before this time

   deprives them of vital components that help develop a healthy immune system. (Pratte

   Rep. ¶ 52). A healthy immune system provides defense against disease and parasites

   through the rest of the Cub's life. (Id.). Prematurely separating Cubs from their mothers

   deprives Cubs of these benefits and also creates unnecessary stress which can affect a Big

   Cat's normal behavior and immune system. (Id. ¶¶ 51, 52).

          Stark admits he pulls every Big Cat Cub born on his property. (Stark Dep. 160:1 –

   161:7). He has separated a Cub from his mother as early as one day after birth. (Id.). At

   the time of briefing, PETA has identified at least thirty-five cubs separated from their

   mothers. (PETA's First Submission at 32 – 35). Stark also admits he has received Cubs

   from other exhibitors. (Stark Dep. 277:1 – 25). Joe Maldonado-Passage (also known as

   Joe Exotic) shipped cubs—some younger than a week—from his facility in Oklahoma to

   WIN's facility in Indiana, which is roughly a twelve-hour trip. (Id.). The transporter—

   John Finlay—stated in deposition that he transported Big Cat Cubs as young as three

   days old from Joe's facility to WIN. (Filing No. 317, PETA's Third Submission at 27 –

   30, Deposition of John Finlay at 13:2 – 14:22). Though Stark did not physically separate

   these Cubs, he hosted Tiger Baby Playtime, which created a demand for young Cubs.

          Tiger Baby Playtime. The use of the Cubs in Tiger Baby Playtime affects Big Cat

   Cubs' normal behavior. Big Cat Cubs naturally rest and sleep with their mothers for long

   periods of time. (Pratte Rep. ¶ 52; Conrad Rep. ¶ 70). They nurse with their mothers in a

   prone position. (Pratte Rep. ¶ 58). And they stay in a relatively calm and secluded

   environment, one that does not include much external stimuli. (Pratte Report ¶ 59).

                                                27
Case 4:17-cv-00186-RLY-DML Document 378 Filed 08/03/20 Page 28 of 33 PageID #: 8664




   During Tiger Baby Playtime, however, they cannot sleep—often forced to interact with

   the public; they eat in an extremely stressful environment, sometimes in an unnatural

   position; and they cannot escape the public touching and petting them:




   (Cub during Tiger Baby Playtime)




                                              28
Case 4:17-cv-00186-RLY-DML Document 378 Filed 08/03/20 Page 29 of 33 PageID #: 8665




   (Filing No. 317-4, PETA's Fourth Submission at 8 and 10; see also id. at 6). Pratte

   explained removing Cubs from their natural environment and using them in Tiger Baby

   Playtime forces them to develop a different behavioral repertoire that conflicts with their

   natural instincts. (Id. ¶ 51).

          Tiger Baby Playtime also subjects Cubs to extreme stress. (Pratte Rep. ¶ 59).

   They do not get adequate rest, they are often handled and touched by members of the

   public, and they are subject to abusive disciplinary measures. (Pratte Rep. ¶¶ 56 – 60;

   Conrad Rep. ¶¶ 66 – 72). The USDA inspection reports discussed earlier highlight these

   problems. (USDA Inspection Report Sept. 14, 2015 at 2; USDA Inspection Report Sep.

   8, 2014). Dr. Conrad explained the abusive discipline is particularly concerning: Cubs

   are clearly not trained, so being hit or struck by riding crops results in confusion and

   psychological harm. (Conrad Rep. ¶ 69). And Pratte opined that these Cubs will develop

   atypical behavioral patterns—such as an increase in aggression—because they are forced

   to adjust to this unnatural environment. (Pratte Rep. ¶ 70).

          This leaves little room to doubt that prematurely separating Cubs and using them

   in Tiger Baby Playtime violates the ESA. Such conduct constitutes harassment because it

   creates a likelihood of injury to Big Cat Cubs by annoying them to such an extent as to

   significantly disrupt normal behavior patterns. See 50 C.F.R. § 17.3. And such conduct

   harms Big Cat Cubs because it actually injures them. Id.

          The WIN Defendants respond with two points. Neither is persuasive. First, they

   contend prematurely separating Cubs from their mothers does not actually harm the

   Cubs. They say Stark and the volunteers' care for the Cubs meets the standards of the

                                                29
Case 4:17-cv-00186-RLY-DML Document 378 Filed 08/03/20 Page 30 of 33 PageID #: 8666




   AWA and the Association of Zoos and Aquariums. But keeping in step with the court's

   findings as to declawing, the WIN Defendants have no expert to support those allegations

   or that premature separation and the use of Cubs in Tiger Baby Playtime do not violate

   the ESA. Graham, 261 F.Supp.3d at 751 – 752. Stark and the volunteers are simply not

   qualified to give such an opinion. The WIN Defendants also say they comply with the

   standards set forth in the Association of Zoos & Aquariums ("AZA") manual. This fails

   to create a question of fact for several of the same reasons the AVMA article failed to

   create a question of fact with respect to declawing: it is hearsay, there is no expert who

   can show its reliability, and it is not entirely relevant—after all it does not address

   prematurely separating Cubs for the use in hands-on public interactions.

          The WIN Defendants insist they have not violated the ESA because other zoos

   supposedly engage in the same conduct. But they have not shown their conduct—pulling

   Cubs less than a week old to use in Tiger Baby Playtime—is substantially similar to other

   zoos' conduct nor have they otherwise properly laid a foundation to admit such evidence.

   See Lolie v. Ohio Brass Co., 502 F.2d 741, 745 (7th Cir. 1974). Simply saying "other

   zoos do it too" is insufficient to create a question of fact.

          As a final point, the WIN Defendants urge this court to adopt the standard set forth

   in People for the Ethical Treatment of Animals, Inc. v. Miami Seaquarium, where the

   Eleventh Circuit held "harm" or "harass" under the ESA is only actionable if it poses a

   threat of serious harm. 879 F.3d 1142, 1150 (11th Cir. 2018). Putting aside whether that

   is the best reading of the statute, that standard is easily met here as the evidence

   demonstrates declawing and prematurely separating Cubs from their mothers for Tiger

                                                  30
Case 4:17-cv-00186-RLY-DML Document 378 Filed 08/03/20 Page 31 of 33 PageID #: 8667




   Baby Playtime poses a serious harm—in many cases a deadly one. For all of those

   reasons, PETA's Motion for Partial Summary Judgment is GRANTED.

          C.     Stark's Motion for Partial Summary Judgment

          Stark has filed his own motion for summary judgment arguing there is no legal

   basis for the remedies PETA seeks. He contends PETA's Complaint does not mention

   "enjoining" any action in its Complaint or collecting attorney fees. But, as the court

   previously stated in this case, (see Entry on Defendants' Motion to Dismiss at 8 – 9), the

   ESA explicitly contemplates injunctive relief and disclaims limiting any right that

   otherwise exists under statute or common law. 16 U.S.C. § 1540(g)(5). Courts have

   understood this as broad grant of authority to fashion equitable remedies. See Kuehl, 887

   F.3d at 854 – 55; see also id. at 856 (Goldberg, J. concurring) (noting district courts have

   broad remedial powers under the ESA). As for fees, the ESA grants discretion to the

   court to award fees. 16 U.S.C. § 1540(g)(4). Stark's motion is therefore DENIED.

          D.     PETA is Entitled to a Permanent Injunction

          A permanent injunction should only be awarded when the plaintiff has shown (1)

   success on the merits, (2) irreparable harm, (3) the benefits of granting an injunction

   outweigh the harm caused to the defendant, and (4) an injunction favors the public

   interest. Collins v. Hamilton, 349 F.3d 371, 374 (7th Cir. 2003). PETA has succeeded

   on the merits, and the court stands by its previous position with respect to the other

   criteria. Wildlife in Need, Inc., 2018 WL 828461, at *7 – 8. The court therefore grants

   PETA's request for a permanent injunction.



                                                31
Case 4:17-cv-00186-RLY-DML Document 378 Filed 08/03/20 Page 32 of 33 PageID #: 8668




   III.   Conclusion

          For the reasons above, PETA's Motion for Partial Summary Judgment (Filing No.

   315) is GRANTED. An order accompanying this Entry will spell out the details of the

   injunction. PETA's request for a hearing to consider the appointment of a special master

   or guardian ad litem to identify a reputable sanctuary is DENIED. Within 30 days,

   PETA shall file a motion (with appropriate evidence) to appoint a special master and

   identify a reputable wildlife sanctuary. The WIN Defendants can respond accordingly.

   PETA's request for attorneys' fees and costs is DENIED WITHOUT PREJUDICE.

   PETA can file a motion for such expenses when there is a final judgment entered in this

   case, and the court will consider it then. PETA's Motion to Strike (Filing No. 367) is

   DENIED as MOOT. Stark's Motion for Partial Summary Judgment (Filing No. 289) is

   DENIED.



   SO ORDERED this 3rd day of August 2020.

                                                    S/RLY




   Distributed Electronically to Registered Counsel of Record.


   Mail to:
   TIMOTHY L. STARK
   3320 Jack Teeple Road
   Charlestown, IN 47111
   PRO SE

                                               32
Case 4:17-cv-00186-RLY-DML Document 378 Filed 08/03/20 Page 33 of 33 PageID #: 8669




   JEFFREY L. LOWE
   25803 North County Road 3250
   Wynnewood, OK 73098
   PRO SE




                                        33
